DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 18 June 2021, the amendments to the claims have been entered into the application.  By this amendment, claims 2, 4-11, 14-52, & 57-65 are cancelled, and claims 1, 3, 12-13, 53-56, & 66-67 are currently pending in the application.  The terminal disclaimer(s) filed by the applicant have successfully overcome the double patenting rejections that are hereby withdrawn.  The arguments presented by the applicant have been considered and the rejections are maintained with response to arguments below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 53, 55-56, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2005/0066805 by Park et al (Park) in view of U.S. Patent 5,333,532 issued to Smirlock et al (Smirlock).
Regarding claim 1, Park discloses a system of ballistic-resistant panels (See Figures, clearly illustrated, especially Figure 3) comprising: a first ballistic-resistant 
Park does not disclose that the panels are releasably engagable.
Smirlock, a related prior art reference, discloses a releasably engagable system of ballistic-resistant panels (See Figures, clearly illustrated), a first fastener coupled to said first ballistic-resistant panel; and a second fastener coupled to said second ballistic-resistant panel, said second fastener configured to releasably engage with said first fastener to fasten said second ballistic-resistant panel front surface to said first ballistic-resistant panel back surface in fixed adjacent relation to provide releasably engaged ballistic-resistant panels (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Park with the noted teachings of Smirlock.  The suggestion/ motivation for doing so would have been to allow for the replacement of damaged tiles without having to replace the entire armor system as taught by Smirlock.
Regarding claim 3, Park further discloses wherein said ceramic plate system comprises a ceramic plate encased in a containment layer (See Figures, clearly illustrated).
Regarding claim 53, Park further discloses wherein each said ballistic-resistant fabric sheet comprises a plurality of fibers bonded by a resin (See at least Paragraphs 0038-0040).
Regarding claim 55, Park further discloses wherein said ballistic-resistant fabric sheets are formed from a material selected from the group consisting of: fiberglass, aramid fibers, para-aramid fibers, meta-aramid fibers, polyolefins, and thermoplastic polyethylenes (See at least Paragraphs 0038-0040).
Regarding claim 56, Park further discloses wherein said ballistic-resistant fabric sheets comprise ultra-high-molecular-weight polyethylenes (See at least Paragraphs 0038-0040).
Regarding claim 66, Park further discloses wherein said first and second ballistic-resistant panels dispose within a garment to provide a ballistic-resistant garment (See at least Paragraph 0011).
Regarding claim 67, Park further discloses wherein said first and second ballistic-resistant panels dispose within a pocket of said garment (See at least Paragraph 0011).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Smirlock as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2003/0192426 by Peretz (Peretz)
Regarding claim 12, Park as modified by Smirlock does not disclose that the fasteners are spaced apart proximate the perimeter of the panel.
Peretz, a related prior art reference, discloses a plurality of said first fasteners coupled to said first ballistic-resistant panel back surface in spaced apart relation 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Park as modified by Smirlock above with the noted teachings of Peretz.  The suggestion/ motivation for doing so would have been reduce the amount of fasteners required and reduce the weight of the armor assembly.
Regarding claim 13, Peretz further discloses wherein a first ballistic-resistant panel inner portion and a second ballistic-resistant panel inner portion are void of corresponding said first and second fasteners (See Figures, clearly illustrated).
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Smirlock as applied to claim 1 above, and further in view of U.S. Patent 9,003,946 issued to Daley et al (Daley).
Regarding claim 54, Park as modified by Smirlock does not disclose that the panels comply with NIJ Standard – 0101.06.
Daley, a related prior art reference, discloses wherein said first and second ballistic-resistant panels comply with NIJ Standard- 0101.06 (See Section “Background of the Invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Park as modified by Smirlock above with the teachings of Daley.  The suggestion/ motivation for .
Response to Arguments
Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the each claim term element has not been taught, the examiner offers the following:
The applicant has noted that the claims require the layers to be in “fixed” adjacent relation, and that the specification states that the term “fixed” means “attached in a way that generally precludes movement”.  The requirement is not that the layers cannot move relative to one another as appears to be the interpretation by the applicant.  The examiner also notes that the provided examples from the applicant involve when the armor is being attacked, but the claims make no such mention that the layers be fixed during impact, nor does the specification disclose such a feature.  The examiner maintains that the layers are “fixed” to one another absent outside forces, therefore, the claim limitations are met by the combination.
In response to the applicant’s argument that the combination renders the device unsatisfactory for its intended purpose, the examiner offers the following:
The examiner has reviewed the teachings of Park and cannot find a teaching that an adhesive must be used to secure the layers, rather Park discloses that adhesive may be used to secure the layers together.  In addition, the examiner has reviewed the section of the specification indicated by the applicant that the armor assembly is a unitary ballistic construct, and it appears that the reference is using the term “unitary” to .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Note:  Separate arguments have not been provided for dependent claims 3, 12, 13, 53-56, 66 and 67.
In response to the applicant’s arguments that the combination utilized in the rejection of claims 12 and 13 is improper because the proposed modification would render the prior art unsatisfactory for its intended purpose, the examiner offers the following:
The examiner has reviewed the entire specification of Smirlock and cannot find a teaching within the specification that requires the fasteners to be provided on all the attachment surfaces.  The language of the reference is not absolute, therefore, a person of ordinary skill in the art would look to other references for teachings of alternatives or 
The examiner agrees that the approved terminal disclaimers filed by the applicant have successfully overcome the double patenting rejections, therefore, the double patenting rejections have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641